Citation Nr: 0530944	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  04-06 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
hand injury.

2.  Entitlement to an assignment of an initial evaluation in 
excess of 20 percent for a herniated nucleus pulposus at L5-
S1, with narrowing of the L4-5 disc space.

3.  Entitlement to an assignment of an initial compensable 
evaluation for a microscopic scar of the left eye.

4.  Entitlement to an assignment of an initial compensable 
evaluation for residuals of a fracture of the head of the 
left 5th metatarsal.

5.  Entitlement to service connection for a left leg and hip 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1968 and from July 1968 to June 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions by the Department 
of Veterans Affairs (VA) regional office (RO) in New Orleans, 
Louisiana.  The first decision on appeal, dated in April 
2002, granted service connection for herniated nucleus 
pulposus L5-S1 with narrowing of L4-5 disc space, a 
microscopic scar of the left eye, and residuals of a fracture 
of the 5th metatarsal.  An initial rating of 20 percent was 
assigned for herniated nucleus pulposus, L5-S1 with narrowing 
of L4-5 disc space and noncompensable ratings were assigned 
for the microscopic scar of the left eye and residuals of a 
fracture of the 5th metatarsal.  In accordance with Fenderson 
v. West, 12 Vet. App. 119 (1999), these issues have been 
rephrased to reflect that the veteran is appealing the 
initial evaluation assigned for herniated nucleus pulposus, 
L5-S1 with narrowing of L4-5 disc space, microscopic scar of 
the left eye, and residuals of a fracture of the 5th 
metatarsal.  The April 2002 rating decision also reflects a 
denial of service connection for residuals of a left hand 
injury.  The second rating decision, dated in March 2003, 
denied service connection for a left leg and left hip 
disability.

The issues of assignment of an initial evaluation in excess 
of 20 percent for herniated nucleus pulposus, L5-S1 with 
narrowing of L4-5 disc space and service connection for a 
left leg and left hip disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim for service connection for residuals of a 
left hand injury, and an assignment of an initial compensable 
evaluations for a microscopic scar of the left eye and 
residuals of a fracture of the 5th metatarsal; all reasonable 
development necessary for the disposition of the appeal of 
this claim has been completed.

2.  Service medical records show that the veteran incurred an 
injury to his left hand; however, there is no objective 
evidence of a current disability of the left hand.

3.  The veteran's service-connected microscopic scar of the 
macula of the left eye is not manifested by active pathology; 
the competent medical evidence does not link any symptoms or 
functional impairment to the microscopic macular scar and 
corrected visual acuity of the left eye has been between 
20/70 and 20/25.

4.  The veteran's service-connected residuals of a fracture 
of the 5th metatarsal are manifested by subjective symptoms 
of occasional mild to moderate pain over the left dorsal 
aspect of the fifth metatarsal head, occurring no more than a 
few times a year and lasting only one to two hours, which is 
relieved by a few minutes of rest; the symptoms present no 
greater than overall mild functional impairment.


CONCLUSIONS OF LAW

1.  Service connection for residuals of a fracture of the 5th 
metatarsal is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

2. The criteria for an assignment for an initial compensable 
evaluation for a microscopic scar of the left eye have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.31 4.84a, Diagnostic Code 6009 (2004).  

3.  The criteria for an assignment for an initial compensable 
evaluation for residuals of a fracture of the 5th metatarsal 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), provides for, among 
other things, notice and assistance to claimants under 
certain circumstances.  Final rules to implement the 
provisions of the VCAA are codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a); see also 66 Fed. Reg. 
45,620 (August 29, 2001).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  66 Fed. Reg. at 45,629.  Accordingly, in 
general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The appellant filed his claim in 
March 2001.  Therefore compliance with the VCAA is required. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c) (2004).  

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the April 2002 and March 2003 rating 
decisions, the January 2004 Statement of the Case (SOC), and 
the May 2004 Supplemental Statement of the Case (SSOC) 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim.  The Board 
observes that the May 2004 SSOC informed the veteran of the 
implementing regulations, including that VA would assist him 
in obtaining government or private medical or employment 
records, provided that he sufficiently identified the 
records sought and submitted releases as necessary.  The 
Board finds that these documents show that the appellant was 
notified of the evidence needed to substantiate his claim 
for an extraschedular rating for psoriasis and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004)), the Court held that a VCAA notice 
must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  In this case, the veteran 
appealed an April 2002 rating decision.  In April 2001 and 
September 2002, the RO provided notice to the claimant 
regarding what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim. 

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In this case, the April 2001 letter from the 
RO provided to the appellant the first three elements.  
Although the April 2001 and September 2002 letters do not 
contain the language of the fourth element, the 2002 letter 
does request "enough information" so that VA can request 
all identified records, whatever the source.  Thus, while the 
veteran was not explicitly requested to provide any evidence 
in his possession, he was informed that it was his 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government; this would 
necessarily include submitting any relevant evidence in his 
possession.  The Board finds that the failure to use the 
exact language of 38 C.F.R. § 3.159(b)(1) with respect to 
this "fourth element" was harmless, non-prejudicial error, 
if error at all.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See generally Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
the case of the veteran's claim, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a recent opinion, VA General Counsel 
held that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  The RO 
afforded the veteran thorough VA medical examinations, which 
ruled out a diagnosis of residuals of a left hand injury and 
addressed the pertinent schedular criteria for his service-
connected microscopic scar of the left eye and residuals of 
a fracture of the 5th metatarsal.  The medical evidence is 
sufficient to resolve the appeal of these three claims.  
There is no duty to provide another examination or medical 
opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004).

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, the VCAA does not apply).  The Board finds that the 
duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to 
his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra; see also Mayfield, 
19 Vet. App. 103 (2005). 

FACTUAL BACKGROUND

Service medical records document medical treatment in 
September 1987, when the veteran presented to sick bay with a 
complaint of sharp pain in the palm of his left hand.  He 
indicated the pain originated in the left palmar abductor 
muscle and extended to the fourth and fifth digits of the 
left hand.  The veteran reported that earlier he had been 
struck in the palm by a spanner wrench.  On initial 
examination there was a transverse avulsed laceration with 
hemostasis.  The wound area was slightly edematous with 
erythema.  Palpation of the wound site was tender.  There was 
good flexion and full extension of the digit, but range of 
motion was guarded and slow.  Neurologic was intact and good.  
Interpretation of a left hand series of X-rays revealed no 
fracture or abnormality.  The assessment was a 2.5-centimeter 
laceration of the left palmar abductus/or muscle.  The wound 
was debrided, flushed and approximated with four sutures.  On 
suture check one day later, the veteran reported that his 
hand was still sore, but was feeling fine.  The veteran 
returned to weeks after the initial visit and underwent 
removal of the sutures.  He denied any numbness or tingling 
in the hand and reported that the hand felt fine.  The 
clinician observed that the sutures looked good and the 
laceration was completely healed.  Subsequent treatment 
records are negative for complaints or findings with regard 
to the left hand.  The veteran underwent a physical 
examination in April 1989 for purposes of retirement from the 
service; the report of the examination reflects that the 
clinical evaluation of neurologic and upper extremities was 
normal.  The veteran reported having a history of a left 
wrist fracture in 1985, but no current symptoms of a left 
hand disability are reflected in the April 1989 Report of 
Medical History.

The veteran underwent a VA examination in December 2001 for 
the purpose of evaluating his back disability, which also 
included an evaluation of the left hand. In this regard, the 
veteran reported that he injured his left hand in 1979 on a 
boat.  He stated that his symptoms have been stable for 20-25 
years, with intermittent soreness in the wrist and achy pain, 
but the majority of time, the hand does not bother him.  He 
disclosed that the achiness is worse in cold weather.  He 
denied having numbness, tingling, or weakness in the hand or 
arm.  Following physical examination of the left wrist, 
forearm, and hand, and review of a series of left hand X-rays 
from November 2001, the diagnostic impression was a normal 
left hand.

The veteran underwent a VA examination for evaluation of his 
eyes in December 2001.  During this segment of the 
examination the veteran reported having a left eye condition.  
He reported that "a hole in the macula of the retina of the 
left eye" was evident on his discharge examination.  He 
denied having surgery or treatment for the condition.  On 
examination the cornea and lens were clear bilaterally.  The 
retina of the right eye was normal; there was a 10.0 at the 
macular of the left eye.  No other abnormality was noted.  
Visual acuity was 20/30 with +150 sphere in the right eye.  
Jaeger measure of near vision was J2 + 225 add.  Visual 
acuity in the left eye was 20/40 with distance with + 100.  
Jaeger measure of near vision was J2 + 225 add.  The 
diagnostic impression was a microscopic scar at the macula of 
the left eye, and far sightedness and presbyopia, both eyes.  
Corrected vision was 20/30 in the right eye and 20/40 in the 
left eye.  The examiner indicated that the microscopic scar 
at the macula of the left eye is permanent and stable with no 
change in foci over the future.

A report of a VA evaluation of the feet, conducted in January 
2002, indicates the veteran's chief complaint was occasional 
mild to moderate pain over the left dorsal aspect of the 
fifth metatarsal head, occurring a few times a year and 
lasting one to two hours.  The veteran reported that the pain 
is precipitated by stooping, walking, and climbing a ladder.  
He stated that he does home repairs, which require him to 
stand on a ladder, and when he experiences some mild foot 
pain, he rests a few minutes and is able to return to the 
task and complete the job without pain.  He indicated his 
walking was unlimited and he has no problem with stairs.  On 
examination dorsiflexion of the ankle was to 20 degrees and 
plantar flexion was to 60 degrees.  Inversion was to 30 
degrees and eversion was to 20 degrees.  The first 
metatarsophalangeal demonstrated 10 degrees of flexion and 50 
degrees of extension.  Digits one through five also 
demonstrated 10 degrees of flexion and 50 degrees of 
extension with 5/5 strength throughout.  Strength was also 
5/5 for ankle flexion, extension, inversion, and eversion.  
Sensation was intact to light touch.  There was no tenderness 
to palpation of the Achilles insertion calcaneus arch, 
metatarsal head, digits, and dorsal foot.  No deformities, 
skin changes, or discoloration were observed on inspection.  
The overall impression was status post left foot fracture 
that was presumably a Jones fracture of the 5th metatarsal 
proximal head, which successfully healed with casts.  
Currently, there is no radiologic abnormality and minimal 
loss of function due to occasional mild to moderate pain is 
shown, resulting in minimal disability.

VA outpatient records show that in August 2003, the veteran 
underwent an evaluation for a referral to the eye clinic.  
The veteran's visual acuity with glasses was 20/70 on the 
left and 20/50 on the right.  Pinhole visual acuity with 
glasses was 20/70 on the left and 20/40 on the right.  
Intraocular pressure was average on the left and the right.  
An Ophthalmology Clinic note from September reflects the 
veteran's complaints of decreased visual acuity.  On 
examination distance visual acuity with correction was 20/25 
in both eyes.  In September, corrected visual acuity was 
20/25, both eyes and the veteran's glasses were deemed 
adequate.

The veteran testified in a travel Board hearing in May 2005.  
His testimony indicates the following:

In 1987 the veteran incurred contusions to his left palm, 
when a spano wrench fell on it.  Since this incident the left 
hand intermittently freezes up when he is firmly gripping 
something, and the veteran is unable to move the hand.  This 
was not a problem at the time he was discharged from the 
service.  (Transcript (T.) at p. 3)  VA has evaluated the 
hand with x-rays and history, but no diagnosis has been made.  
(T. at p. 4)  The veteran has lost his CDL (commercial 
driving license) because of his left eye.  (T. at p. 7)  His 
vision cannot be completely corrected; it can only be 
corrected to 20/40.  (T. at p. 8)  As far as his field of 
vision, his right eye compensates for everything.  (T. at p. 
9)  The veteran has had three extremely painful episodes with 
his eye that last 1 1/2 -2 days.  Generally, the eye is just 
irritated and the vision is not corrected.  (T. at p. 16)  
The veteran must use a cane to walk and get up.  He does not 
have swelling in his foot or ankle, just pain.  (T. at p. 11)  
The pain in his foot occurs daily and is about a 2/10 in 
severity.  The pain is exacerbated three times a month; 
during these flare-ups the intensity of the pain is eight or 
nine out of ten.  (T. at p. 17)

LAW AND REGULATIONS

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131  (West 2002).  In order to show a chronic 
disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (2004).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of 38 U.S.C.A. § 1110, and subject to the 
provisions of section 38 U.S.C.A. § 1113, in the case of any 
veteran who served for ninety days or more during a period of 
war or peacetime service after December 1946, and a chronic 
disease, including arthritis becomes manifest to a degree of 
ten percent or more within one year from the date of 
separation from such service, such disease shall be presumed 
to have been incurred in or aggravated by such service 
notwithstanding there is no record of evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1. Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

The terms "mild," "moderate" and "severe" are not 
defined in VA regulations, and the Board must arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6 (2004).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to another disease that is closely related, in which 
the functions affected, the anatomical location and 
symptomatology are all closely analogous.  38 C.F.R. §§ 4.20, 
4.27 (2004).  See Lendenmann v. Principi, 3 Vet. App. 345, 
349-350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2004).   

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim, it is allowed.  Id.  

The veteran's service-connected microscopic scar of the left 
eye is currently evaluated under the provisions of Diagnostic 
Code 6009 (Unhealed injury of the eye).  Under this 
regulatory provision, when the disability is in chronic form, 
it is to be rated from 10 to 100 percent for impairment of 
visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology.  Minimum 
rating during active pathology is 10 percent.   

The veteran's service-connected residuals of a fracture of 
the 5th metatarsal are currently evaluated under the 
provisions of Diagnostic Code 5284, which provides a 10 
percent evaluation for moderate disability, a 20 percent 
evaluation for moderately severe disability, and 30 percent 
for evaluation of 30 percent disability.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.  The Board considered 
the application of reasonable doubt in the initial evaluation 
of the veteran's microscopic scar of the left eye and 
residuals of a fracture of the head of the left 5th 
metatarsal, and entitlement to service connection for 
residuals of a left hand injury.  However, the evidence as to 
these issues of entitlement clearly preponderated against 
them.  Accordingly, reasonable doubt was not for application. 
38 U.S.C.A. § 5107 (West 2002).

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, such 
as the veteran's claims for compensable evaluations for a 
microscopic scar of the left eye and for residuals of a 
fracture of the head of the left 5th metatarsal, is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of 
time based on the facts found, a practice known as "staged" 
ratings.  Id.  

ANALYSIS

Service Connection for Residuals of a Left Hand Injury

A review of the record indicates that service connection for 
residuals of a left hand injury is not warranted.  The 
record substantiates an injury to the veteran's left hand in 
1987, which was diagnosed as a 2.5-centimeter laceration of 
the left palmar abductus/or muscle; service medical records 
are otherwise negative for findings pertaining to the left 
hand.  Objective evidence, including the results of the 
veteran's retirement physical examination, indicate that the 
veteran's left hand was normal at the time he was discharged 
from service.  The veteran's testimony confirms the absence 
of any manifestations of a left hand injury at the time of 
his retirement physical examination.  (T. at p. 3)  There is 
also no evidence of arthritis within one year of that time 
or at any time thereafter.  The most recent VA examination 
performed in conjunction with the appeal of this claim ruled 
out a current disability of the left hand.  There is no 
objective evidence to show a current diagnosis of any 
disability of the left hand.  

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110; see 
also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  The most recent examination of 
the left hand (the December 2001 VA examination), which 
included an X-ray examination, failed to result in a current 
diagnosis of a left hand disability.  As there is no 
competent medical evidence of a current disability of 
residuals of a left hand injury, the claim must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application and 
the claim for service connection for claimed residuals of a 
left hand injury must be denied.  38 U.S.C.A. § 5107(b); also 
see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Microscopic Scar of the Left Eye

Where, as here, the veteran has service-connected disability 
in one eye only and nonservice-connected disability in the 
other eye, the visual acuity in the eye having nonservice- 
connected disability should be considered normal for the 
purposes of computing the service-connected disability 
rating, unless the claimant is totally blind in both eyes.  
This interpretation of the rating schedule corresponds to the 
interpretation of the rating schedule for unilateral hearing 
loss.  38 C.F.R. § 4.85(f); Boyer v. West, 11 Vet. App. 477, 
479-80 (1998); VAOPGCPREC 32-97.

The veteran's microscopic macular scar of the left eye is 
evaluated under Diagnostic Code 6009 for chronic unhealed 
injuries to the eye.  Under Diagnostic Code 6009, an unhealed 
injury to the eye in chronic form will be rated from 10 
percent to 100 percent based upon the extent of impairment of 
visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity, with an additional 10 percent added 
during the continuance of active pathology.  The minimum 
evaluation during active pathology is 10 percent.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6009 (2004).  

Objective evidence reveals that in August 2002, the veteran 
had decreased visual acuity that was correctable to 20/70 on 
the left, which represents a decrease in visual acuity from 
20/40 on the left in 2001.  However, in September 2003, 
visual acuity in the left eye was correctable to 20/25 in 
both eyes with new corrective lenses.  The examiner in 
December 2001 concluded that the microscopic scar of the left 
eye was stable and would effect no change in foci over the 
future.  The veteran has subjectively endorsed pain as a 
symptom, but eye pain has not been attributed to the 
microscopic scar of the left eye.  The veteran does not claim 
any other pertinent symptomatology, such as impairment of 
field loss, pain, rest requirements, or episodic incapacity; 
and the objective evidence in this matter does not reveal 
that the microscopic scar of the left eye manifests any of 
this symptomatology or functional impairment.  It is apparent 
that the macular scar is healed; there is no indication of 
any active pathology.  Under these circumstances, the 
criteria for an assignment for an initial compensable 
evaluation for a microscopic scar of the left eye have not 
been met.  38 C.F.R. §§ 4.31 4.84a, Diagnostic Code 6009.  

Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application and 
the claim for a compensable rating for a microscopic macular 
scar must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra; 
Ortiz, supra.

Residuals of a Fracture of the Head of the Left 5th 
Metatarsal

A review of the record indicates that a compensable 
evaluation for residuals of a fracture of the 5th metatarsal 
is not warranted.  To warrant a compensable rating, a 
moderate disability must be evident.  See 38 C.F.R. § 4.71a, 
Diagnostic code 5284.

Objective evidence did not demonstrate any loss in ankle 
dorsiflexion or plantar flexion.  There was also no objective 
evidence of decrease in ankle strength.  Each digit of the 
left foot demonstrated the same range of motion in flexion 
and extension and full or normal strength was shown 
throughout.  The only complaint on examination was occasional 
mild to moderate pain over the left dorsal aspect of the 
fifth metatarsal head, occurring just a few times a year and 
lasting only one to two hours (emphasis added).  As to an 
occasional flare-up of pain, the veteran reported that he 
rests a few minutes and is able to resume activity without 
pain.  The VA examiner addressed all of the pertinent rating 
criteria; therefore, the Board finds the examination to be 
adequate for rating purposes.  The examiner concluded, having 
recorded the veteran's subjective complaints and objectively 
evaluated range of motion of the ankle and each 
metatarsophalangeal joint, that there was minimal loss of 
function due to occasional mild to moderate pain, resulting 
in minimal disability. 

There is no evidence of additional loss of left foot function 
due to pain supported by objective findings, or weakness, 
fatigue, incoordination or flare-ups of symptoms that 
resulted in additional loss of motion, to a degree that would 
support an initial or staged compensable rating for the 
veteran's residuals of a fracture of the 5th metatarsal.  38 
C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202. 

The Board finds that the evidence establishes no greater than 
a mild disability, which as such, merits a noncompensable 
rating.  See 38 C.F.R. § 4.31 (where the Schedule does not 
provide a zero percent rating, a zero percent shall be 
assigned if the requirements for a compensable rating are not 
met).  Accordingly, a compensable evaluation for residuals of 
a fracture of the 5th metatarsal has not been established.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application and 
the claim for a compensable rating for a left foot disability 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra; 
Ortiz, supra.

Extraschedular Rating

The Board finds that the veteran is not entitled to 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) for his service-connected microscopic scar of the 
left eye or residuals of a fracture of the 5th metatarsal.  
The veteran has failed to present any evidence of particular 
circumstances, such as frequent periods of hospitalization or 
marked interference with employment due to either of these 
service-connected disabilities that render impractical the 
application of the regular rating criteria.  There is no 
evidence, such a statement from an employer, showing that the 
veteran has been economically harmed, solely by his service-
connected microscopic scar of the left eye or residuals of a 
fracture of the 5th metatarsal, beyond the degree of 
disability anticipated by the current noncompensable ratings.  
In the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
Bagwell, supra; Shipwash, supra; Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  As 
there is no objective evidence showing that either the 
veteran's service-connected microscopic scar of the left eye, 
by itself, or the service-connected residuals of a fracture 
of the 5th metatarsal, by itself, has a substantial impact 
upon his occupational abilities that is not otherwise 
accounted for by application of the rating schedule, a 
referral for consideration of an extraschedular evaluation, 
under the guidelines of 38 C.F.R. § 3.321(b)(1), is not 
warranted.


ORDER

Service connection for residuals of a left hand injury is 
denied.

An assignment of an initial compensable evaluation for a 
microscopic scar of the left eye is denied.

An assignment of an initial compensable evaluation for 
residuals of a fracture of the head of the 5th  metatarsal is 
denied.


REMAND

Records from Slidell Memorial Hospital show that the veteran 
was admitted to the hospital in June 2002 with an admitting 
diagnosis of a left femoral neck fracture and left acetabulum 
fracture.  The Case History and Discharge Report reflect that 
the injuries occurred when the veteran fell off a roof.  
Records from Tulane University Hospital show that the veteran 
underwent a closed reduction of the left femoral neck 
fracture in July 2002.  The veteran contends that these 
injuries and associated treatment are secondary to his 
service connected herniated nucleus pulposus, L5-S1 with 
narrowing of L4-5 disc space.  The veteran's travel Board 
testimony indicates that after he underwent surgery for his 
service-connected back disability, he started getting a 
"shot of pain" in his leg and it "goes dead" and he loses 
control of it.  He broke his leg as a result of one such 
episode.  (T. at p. 4-5)  The veteran was beginning his 
descent from his roof, when his left leg gave out and he fell 
off the ladder.  (T. at p. 10)  The shot of pain can be so 
severe that he flops to the ground.  He has lost 
consciousness six or seven times in 20 years.  (T. at p. 12)

VA outpatient records show that in September 2003 and March 
2004 underwent evaluation by the Neurosurgery Clinic; during 
the evaluations the veteran complained of losing strength and 
falling down approximately once a week.

A lay person is competent to provide evidence of observable 
symptoms, as the veteran has done regarding his episodic 
pain.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
However, in claims regarding service connection, the 
resolution of issues involving medical knowledge, such as 
diagnosis of disability and determination of medical 
etiology, requires professional evidence. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Given the location 
of the veteran's left femoral neck and left acetabulum 
fractures and the nature of his low back disability 
(herniated nucleus pulposus at L5-S1, with narrowing of the 
L4-5 disc space), and his complaints of incapacitating pain 
found in outpatient records and evident from sworn testimony, 
the Board finds that a medical opinion is warranted 
addressing the issue of whether the veteran's left leg and 
hip disability was caused or aggravated by his service-
connected low back disability.  38 C.F.R. §§ 3.159(c)(4), 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). 

The Board further notes that during the pendency of this 
appeal, the regulations governing the schedular criteria for 
rating diseases and injuries for the spine were revised 
effective September 23, 2002, and September 26, 2003.  See 38 
C.F.R. §§ 4.71a, Diagnostic Code 5293, and 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  
The amended version of Code 5293, effective September 23, 
2002, provides that intervertebral disc syndrome be evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  In amendments effective September 26, 2003, 
Diagnostic Code 5293 was renumbered as Diagnostic Code 5243.  
Note 6 of the new code directs intervertebral syndrome is to 
be evaluated under the General Rating Formula for Disease and 
Injuries of the Spine or under the formula for rating based 
on incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  In this regard, the Board observes that 
incapacitating episodes due to herniated nucleus pulposus, 
L5-S1 with narrowing of L4-5 disc space are not referenced or 
described in the December 2001 VA examination of the spine.  
While it may be that the clinician discussed the matter with 
the veteran and there were no pertinent findings, it is 
impermissible for the Board to make this assumption.  The 
examiner must specifically address the alleged disorder; the 
examiner's silence is insufficient [to show the lack of 
symptomatology].  Wisch v. Brown, 8 Vet. App. 139, 140 
(1995).  

The Board also noted in the examiner's diagnosis, the 
comment, "Further investigation is warranted."  It is 
unclear exactly what is needed or why further inquiry is 
necessary.  Consequently, the issue of entitlement to an 
assignment for an initial evaluation in excess of 20 percent 
for herniated nucleus pulposus, L5-S1 with narrowing of L4-5 
disc space cannot be resolved without further examination.  
Section 4.2 of title 38 of the Code of Federal Regulations 
requires that if an examination report used for rating a 
service-connected disability does not contain sufficient 
detail, "it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes".  38 C.F.R. 
§ 4.2 (2004); see Bowling v. Principi, 12 Vet. App. 1, 12 
(2001) (emphasizing Board's duty to return inadequate 
examination report); Hicks v. Brown, 8 Vet. App. 417, 422 
(1995) (concluding that inadequate medical evaluation 
frustrates judicial review).  

In view of the foregoing, the claims for entitlement to 
service connection for a left leg and hip disability and an 
assignment of an initial evaluation in excess of 20 percent 
for herniated nucleus pulposus, L5-S1 with narrowing of L4-5 
disc space, are REMANDED to the RO for the following action:

1.  The veteran should then be afforded a 
VA orthopedic and neurological 
examination: (a) to determine the current 
severity of his service-connected 
herniated nucleus pulposus, L5-S1 with 
narrowing of L4-5 disc space, and (b) for 
the purpose of determining whether a left 
leg and hip disability is secondary to 
the service-connected herniated nucleus 
pulposus.  The claims file should be made 
available to the examiner for review.  
All indicated studies should be 
conducted.  

The examiner should specify the total 
duration of incapacitating episodes, if 
any, over the past 12 months (an 
"incapacitating episode" being a period 
of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by and 
treatment by a physician) 

The examiner should also provide 
findings as to whether there is any 
additional limitation of motion or other 
functional limitation of the lumbar 
spine due to pain, weakness, excess 
fatigability, incoordination, and, to 
the extent possible, flare-ups of pain 
or other symptoms.  See 38 C.F.R. §§ 
4.40, 4.45 (2003); DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995).  
Specifically, after determining and 
providing the range of motion of the 
lumbar spine, the examiner should opine 
whether it is at least as likely as not 
that there is any additional functional 
loss (i.e., additional loss of motion) 
due to pain or flare-ups of pain 
supported by adequate objective 
findings, or due to any weakness on 
movement, excess fatigability, or 
incoordination (including flare-ups of 
these latter symptoms) that may be 
present.  If pain on motion is observed, 
the examiner should indicate the point 
at which pain begins.  

The examiner is also requested to opine 
whether it is at least as likely as not 
(50 percent or more probability) that 
(a) any left leg and hip disability that 
may currently be present began during 
service or is causally related to any 
incident of or finding recorded during 
service; or (b) whether it is at least 
as likely as not that the veteran's 
service-connected herniated herniated 
nucleus pulposus at L5-S1, with 
narrowing of the L4-5 disc space, caused 
or aggravated any left leg and/or left 
hip disability that is currently 
present. 

If the examiner is unable to provide a 
requested opinion without resort to 
speculation, he or she should so state. 

2.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed 
in full.  Thereafter, the RO should 
ensure that no other notification or 
development action, in addition to that 
directed above, is required.  If further 
action is required, the RO should 
undertake it before further adjudication 
of the claim.

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the claim for a 
rating in excess of 20 percent for 
herniated nucleus pulposus, L5-S1 with 
narrowing of L4-5 disc space, and the 
claim for service connection for a left 
leg and hip disability.  If either 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished a Supplemental 
Statement of the Case, and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


